BY THE COURT.
The case made on the affidavits is prima facie a strong one. The applicant may retain the custody of the children, and also the possession and use of the household furniture. He will be enjoined from disturbing her in either, and ordered to pay into the hands of the clerk of this court, for the maintenance of his wife and children, ten dollars, within three days, and ten dollars every sixty days thereafter, until the next term of this court; and in default of payment, execution to issue for the sum due.